                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          NO. 1:20-CV-00613-CCE-LPA


NATIONAL ASSOCIATION FOR THE                    )
ADVANCEMENT OF COLORED PEOPLE,                  )
Alamance County Branch; TAMARA O.               )
KERSEY; COLLEEN TENAE TURNER;                   )
TERENCE COLIN DODD; DESTINY                     )
CLARKE; NERISSA RIVERA; ADAM                    )
ROSE; ANNIE SIMPSON; GREGORY B.                 )
DRUMWRIGHT,                                     )
                 Plaintiffs,                    )
                                                )   ALAMANCE DEFENDANTS’ SUR-
                                                )    REPLY PURSUANT TO L.R. 7.6
        v.                                      )
                                                )
                                                )
JERRY PETERMAN, in his official capacity )
as Mayor of the City of Graham, North           )
Carolina; FRANKIE MANESS, in his official )
capacity as Graham City Manager; CHIP           )
TURNER, in his official capacity as Mayor       )
Pro-Tem of the City of Graham; MELODY           )
WIGGINS, JENNIFER TALLEY, and RICKY )
HALL, in their official capacities as Graham )
City Council Members; JEFFREY PRICHARD )
in his official capacity as Chief of the Graham )
Police Department; TERRY S. JOHNSON, in )
his official capacity as Sheriff of Alamance    )
County; EDDIE BOSWELL, STEVE                    )
CARTER, BILL LASHLEY, AMY SCOTT                 )
GALEY and TIM SUTTON, in their official         )
capacities as Alamance County                   )
Commissioners; and BRYAN HAGOOD, in             )
his official capacity as Alamance County        )
Manager,                                        )
                       Defendants.              )
_______________________________________


                                            1


      Case 1:20-cv-00613-CCE-LPA Document 56 Filed 08/04/20 Page 1 of 5
       NOW COME Terry S. Johnson, in his official capacity as Sheriff of Alamance

County; Eddie Boswell, Steve Carter, Bill Lashley, Amy Scott Galey and Tim Sutton, in

their official capacities as Alamance County Commissioners; and Bryan Hagood, in his

official capacity as Alamance County Manager (hereinafter collectively referred to as

“Alamance Defendants”), pursuant to M.D.N.C. L.R. 7.6 and make the following

evidentiary objection to new factual allegations contained in Plaintiffs’ Reply to

Defendants’ Response to Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction.

   1. On August 3, 2020, Plaintiffs filed a Reply to the Response of the Alamance

       County Defendants to Plaintiffs’ Motion for a Temporary Restraining Order and

       Preliminary Injunction (D.E. 55). This Reply raised new factual allegations in

       violation of L.R. 7.3. L.R. 7.6 allows a non-moving party to file a surreply to

       address the new factual allegations.

   2. In footnote 1 of the Reply (D.E. 55 p. 1), Plaintiffs insert new allegations relating

       to temporary time, place, and manner restrictions instituted by these Defendants

       on July 31, 2020, in response to credible information of a large-scale protest, and

       refers to a post on the Facebook page of Alamance County Sheriff’s Office.

   3. In doing so, Plaintiffs have inserted new facts into their Reply in violation of L.R.

       7.3 which mandates that a reply is limited to a discussion of matters newly raised

       in the Response.




                                              2


      Case 1:20-cv-00613-CCE-LPA Document 56 Filed 08/04/20 Page 2 of 5
   4. In addition to violating L.R. 7.3 by inserting new factual allegations, Alamance

       Defendants respectfully submit that the insertion of this newly raised factual

       information is misleading. A portion of the “credible information” came from

       Plaintiffs themselves. The sworn Declarations of Destiny Clark (D.E. 47-4),

       Nerissa Rivera, (D.E. 47-5), Adam Rose (D.E. 47-6), and Carleen Tenae Turner

       (D.E. 47-7) all contain the same sentence: “I plan to join with others at the

       Historic courthouse in Graham North Carolina this Saturday, August 2, 2020 to

       the confederate monument (sic) at the courthouse square to protest against it.”

       (See Clark Dec. p. 3; Rivera Dec. p.4, Rose Dec. p. 3; Turner Dec. p. 3). Despite

       the characterizations of Plaintiffs, and as the entire Facebook post makes clear, the

       Alamance County Sheriff’s Office announcement removed restrictions rather than

       increasing them. In addition, Counsel for Plaintiffs objected to the Facebook post

       and the current language reflects the Alamance Defendants’ efforts to

       accommodate Plaintiffs’ requests.

   5. The Alamance Defendants respectfully submit that the insertion of this newly

       raised factual information is improper, and as a result, Plaintiffs’ Reply should be

       stricken.

   WHEREFORE, Pursuant to L.R. 7.6, the Alamance Defendants respectfully object to

the newly-raised evidence in the Reply filed by the Plaintiffs.

       RESPECTFULLY SUBMITTED.

       This the 4th day of August, 2020

                                             3


      Case 1:20-cv-00613-CCE-LPA Document 56 Filed 08/04/20 Page 3 of 5
                                    /s/ William L. Hill_______________
                                    William L. Hill (NCSB #21095)
                                    Attorney for Alamance Defendants

FRAZIER, HILL & FURY, R.L.L.P.
2307 W. Cone Boulevard, Suite 260
Post Office Drawer 1559
Greensboro, North Carolina 27401
Telephone: (336) 378-9411
Facsimile: (336) 274-7358
whill@frazierlawnc.com

                                    /s/Clyde B. Albright
                                    Clyde B. Albright (NCSB #10778)
                                    Attorney Alamance Defendants



ALAMANCE COUNTY ATTORNEY
124 West Elm Street
Graham, NC 27253
(336) 570-4046 (voice)
(336) 570-6788 (facsimile)
Clyde.Albright@alamance-nc.com




                                      4


     Case 1:20-cv-00613-CCE-LPA Document 56 Filed 08/04/20 Page 4 of 5
                            CERTIFICATE OF SERVICE


       The undersigned does hereby certify that a copy of the foregoing ALAMANCE
DEFENDANTS’ SUR-REPLY PURSUANT TO L.R. 7.6 was duly served upon all
parties hereto in accordance with the provisions of Rule 5 of the Federal Rules of Civil
Procedure through the CM/ECF system in effect for the United States District Court for
the Middle District of North Carolina as follows:
                                 Counsel for Plaintiffs
      Kriste L. Graunke: kgraunke@acluofnc.org
      Daniel K. Siegel: dsiegel@acluofnc.org
      Elizabeth Haddix: ehaddix@lawyerscommittee.org
      Mark Dorosin: mdorosin@lawyerscommittee.org
      Vera Eidelman: veidelman@aclu.org
      Emerson Sykes: esykes@aclu.org
      C. Scott Holmes: scott.holmes@lockamylaw.com

                                Counsel for Defendants
      Clyde B. Albright: clyde.albright@alamance-nc.com
      Anthony J. Biller: ajbiller@michaelbest.com

      This the 4th day of August, 2020.



                                          /s/ William L. Hill
                                          William L. Hill (NCSB #21095)
                                          Attorney for Alamance Defendants




                                            5


      Case 1:20-cv-00613-CCE-LPA Document 56 Filed 08/04/20 Page 5 of 5
